DETAILED CORRESPONDENCE
This detailed action is in response to the claims filed on 6/10/2019, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.

Claim Objections
Claims 7-10 and 16-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “BUN”, however it is unclear what the acronym BUN stands for.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pudil et al. (US2014/0190886; hereinafter “Pudil”).
Applicant’s claims are directed toward a method.
Regarding claims 1-6; Pudil discloses a method, comprising the steps of: setting at least one dialysis parameter for a subsequent dialysis session for a patient (Pudil Pr. 425; measurement of the urea concentration in the dialysate can be further used to monitor the time course of urea concentration decrease, effective dialysance, blood flow inaccuracy, or dialyzer clotting that requires intervention within the dialysis session to ensure therapy targets are met. Pr. 428; In other words, while monitoring the urea concentration, one can intervene during the dialysis session) based on at least one fluid parameter of an ammonium removal solution effluent (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined.); wherein the at least one fluid parameter of the ammonium removal solution effluent is measured in either an effluent line (109) fluidly connected to a sorbent module (102) containing zirconium phosphate, or a reservoir (107) fluidly connected to the effluent line (Pudil Pr. 423, 428; Fig. 1; various sensor types can be used to detect the chemical changes occurring as the dialysate flows through the various sorbent layers. Post-urease conductivity measurement point 202 downstream of the urease material 102. Post-urease measurement point can be located downstream form the sorbent outlet stream 302 as well. Pr. 407-408; dialysate regeneration unit contains sorbent cartridges that can contain zirconium phosphate (ZrP) material that has the capacity to absorb a large quantity of ammonium ions. Pr. 405; zirconium phosphate may be the sorbent, and the urea can be converted to ammonium salt, which allows ammonium to be removed by cation exchange with other sorbent materials.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method of claim 1, wherein the at least one fluid parameter is received from a sensor in the effluent line or in the reservoir fluidly connected to the effluent line (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined. Pr. 423, 428; Fig. 1; various sensor types can be used to detect the chemical changes occurring as the dialysate flows through the various sorbent layers.).
Claim 3: The method of claim 1 or 2, wherein the at least one fluid parameter comprises a total ammonia content in the ammonium removal solution effluent of the sorbent module; and wherein the total ammonia content in the ammonium removal solution effluent is received from an ammonia sensor (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined.).
Claim 4: The method of claim 3, further comprising the step of estimating a patient pre-dialysis BUN level based on the total ammonia content of the ammonium removal solution effluent (Pudil Pr. 423; sensor reading from ammonium ion sensor located post-urease can be used to measure BUN. Pr. 488; measuring the conductivity change of the dialysate across the urease containing layer 102 in Fig. 10).
Claim 5: The method of claim 3, wherein the step of setting at least one dialysis parameter for the subsequent dialysis session comprises setting at least one of: a dialysate flow rate, a blood flow rate, (Pudil Pr. 420; in any embodiment, the dialysate flow rate can be increased or the volume of the dialysate loop decreased to reduce the equilibration time. Pr. 494; blood and/or dialysate flow could be increased to determine their effect, and if necessary maintained at high flow rates in order to achieve a desired clearance of the urea.).
Claim 6: The method of claim 5, wherein the step of setting at least one dialysis parameter for the subsequent dialysis session comprises reducing a dialysate flow rate, reducing a blood flow rate, reducing a dialyzer size, reducing a zirconium phosphate sorbent module size, reducing a sorbent cartridge size, increasing a bicarbonate addition profile, decreasing dialysis session frequency, or combinations thereof in response to a patient pre-dialysis BUN level below a patient pre-dialysis BUN level for a prior dialysis session (Pudil Pr. 80; calculating BUN prior to dialysis. Pr. 33; control mechanism to decrease equilibration time without increasing the rate of the fluid flow. Pr. 420; volume of the dialysate loop is decreased to reduce the equilibration time (i.e. the size the dialyzer size that can hold the dialysate loop is decreased).).

Claim(s) 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pudil et al. (US2014/0190886; hereinafter “Pudil”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 11-15; Pudil discloses 
A system, comprising: an ammonium removal flow path (101) (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined. Fig. 1; Pr. 426; inlet stream 301 that flows towards sorbent cartridge 100) comprising: at least one ammonium removal solution source (105) (Pudil Fig. 1; Pr. 426-427; urease material 102 converts the urea to ammonia); the ammonium removal solution source fluidly connectable to a zirconium phosphate module (102) inlet (103) (Pr. 407-408; dialysate regeneration unit contains sorbent cartridges that can contain zirconium phosphate (ZrP) material that has the capacity to absorb a large quantity of ammonium ions.); a pump (106) (Pudil Pr. 242; peristaltic pumps. Pr. 417; control pumps are used in the dialysate flow loop.); and an effluent line (109) fluidly connectable to a zirconium phosphate module outlet (104) (Pudil Fig. 1; Pr. 426-427; sorbent outlet stream 302 is connected to the zirconium phosphate sorbent cartridge 100. Where urease material 102 converts the urea to ammonia); either the effluent line comprising at least one sensor (108), or further comprising a reservoir (107) fluidly connected to the effluent line, the reservoir comprising at least one sensor (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor.); and 
a processor in communication with the at least one sensor, the processor setting at least one dialysis parameter for a subsequent dialysis session of a patient based on the at least one sensor (Pudil Pr. 425; measurement of the urea concentration in the dialysate can be further used to monitor the time course of urea concentration decrease, effective dialysance, blood flow inaccuracy, or dialyzer clotting that requires intervention within the dialysis session to ensure therapy targets are met. Pr. 428; In other words, while monitoring the urea concentration, one can intervene during the dialysis session. Additionally, Pudil Pr. 420; in any embodiment, the dialysate flow rate can be increased or the volume of the dialysate loop decreased to reduce the equilibration time. Pr. 494; blood and/or dialysate flow could be increased to determine their effect, and if necessary maintained at high flow rates in order to achieve a desired clearance of the urea.).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 12: The method of claim 11, wherein the at least one sensor is positioned in the effluent line (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined. Pr. 423, 428; Fig. 1; various sensor types can be used to detect the chemical changes occurring as the dialysate flows through the various sorbent layers.).
Claim 13: The method of claim 11, wherein the at least one sensor is positioned in the reservoir fluidly connected to the effluent line (Pudil Pr. 420; sorbent regenerative dialysis system may have an open reservoir. Pr. 428; sensor can be in fluid communication at a particular position or measurement point, by being physically located at or located away the position of interest.).
Claim 14: The system of any of claims 11-13, wherein the at least one sensor is an ammonia sensor (Pudil Pr. 125; ammonium sensing module that can measure a concentration of ammonia ions in a fluid. Pr. 40; claim 20; monitoring system can comprise an ammonia sensor. Pr. 411; performance of conversion of urea to ammonia can be monitored and determined. Pr. 423, 428; Fig. 1; various sensor types can be used to detect the chemical changes occurring as the dialysate flows through the various sorbent layers.).
Claim 15: The method of claim 13, wherein the at least one sensor further comprises a pH sensor or a temperature sensor (Pudil Pr. 44, 501; sensor system 727 may be a pH sensor. Pr. 367, 423; additional sensors for measuring pH and temperature may be utilized).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hobot (US20170087533) – zirconium phosphate recharging customization
Pudil (20150367055 / 20200054807) – related inventor to the prior art
Gerber (20150367051) – replenishing urease in dialysis systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 







/Donovan Bui-Huynh/Examiner, Art Unit 1779              

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779